Citation Nr: 1810848	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for bipolar disorder.

2.  Whether there is clear and unmistakable error (CUE) in the December 2003 rating decision denying service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned via videoconference at a December 2017 hearing.  The record contains a transcript of the hearing.

In September 2017, the Board remanded the Veteran's claims for the scheduling of a Board hearing.  The hearing was held and the matter is ripe for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has argued that there was clear and unmistakable error (CUE) in the December 2003 rating decision denying his claim of entitlement to service connection for posttraumatic disorder (PTSD) and the December 2013 Statement of the Case (SOC) addressed the argument even though it was not listed as a separate issue.  He made extensive argument on this point at his December 2017 Board hearing.  The Board finds the CUE claim is ripe for adjudication, so it has been listed above.

The Board has recharacterized the claim relating to entitlement to service connection for asbestosis.  The Veteran claimed entitlement to service connection for a "lung injury" on his application for compensation and claims typically should be construed to include any disorder causing the Veteran's subjective symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  The claim is listed above as entitlement to service connection for a lung disability.

The issue(s) of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder) on November 25, 2002.

2.  The November 2002 claim was finally denied in a December 2003 rating decision.

3.  The Veteran's August 31, 2010, claim was his first claim of entitlement to service connection for an acquired psychiatric disorder subsequent to the December 2003 denial.

4.  The issue of whether the Veteran had an acquired psychiatric disorder during the period under consideration in the December 2003 rating decision that was etiologically related to an in-service event or injury involves a weighing of the evidence as to which reasonable minds could differ.

5.  At his December 2017 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to claim of entitlement to service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for bipolar disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2017).

2.  The RO's December 2003 decision which failed to grant entitlement to service connection for an acquired psychiatric disorder other than PTSD was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2017).

3.  The criteria for withdrawal of an appeal with respect to the Veteran's claim of entitlement to service connection for a lung disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Entitlement to an Earlier Effective Date:  Bipolar Disorder

The Veteran asserts that he is entitled to an effective date earlier than August 31, 2010, for service connection for bipolar disorder. 

Generally, if a claim is received within 1 year after separation from service, the effective date shall be "day following separation from active service."  38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date shall be date of claim or date entitlement arose, whichever is later.  Id. (emphasis added).  Here, the Veteran filed a claim in November 2002, but that claim was denied in a December 2003 rating decision.  (The Board will address below the claims of clear and unmistakable error (CUE) in the December 2003 rating decision.)  

The Veteran has testified that he may have filed a claim in the 1980s.  See December 2017 Board Hearing Tr. at p. 4-5 ("I thought I filed a claim back then.").  However, as the Veteran's representative acknowledged at the hearing, the claims file does not include any documentation of a claim prior to 2002.  On this record, the greater weight of the evidence is against finding that the Veteran filed a claim for benefits for an acquired psychiatric disorder prior to 2002.

In short, the Veteran filed a claim in 2002 which was denied in December 2003.  The Veteran did not appeal the December 2003 denial or submit new evidence within one year of that rating decision, so it became final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

Pursuant to 38 C.F.R. § 3.156 (c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156(c)(1) ("Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.").  The record establishes that VA requested and received all of the Veteran's service treatment records prior to the December 2003 rating decision.  See December 2003 Rating Decision (noting service records had been associated with the claims file); see also January 2003 Response to Request for Information (noting all medical, dental, and personnel records had been mailed to the RO).  The Veteran has not argued that any official service department records existed, but had not been associated with the claims file.  This exception to finality is inapplicable.  Therefore, the claim that resulted in the grant of service connection for bipolar disorder was a claim to reopen.

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2017).

Other than the claim(s) prior to December 2003, the Veteran has not argued that he filed a claim of entitlement to service connection for an acquired psychiatric disorder prior to August 31, 2010.  See December 2017 Board Hearing Tr. at 7 ("Q. [A]fter that denial in 2003, the next claim that I saw that came in from you was in 2010....Are we missing anything from 2003 till 2010?  A.  No.").  Review of the record reveals no such claim.  In making this determination, the Board notes that particular medical records could be considered claims for benefits in certain circumstances.  See 38 C.F.R. §§ 3.155 (informal claims) and 3.157(a) ("A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.").  However, there are no medical records between the December 2003 rating decision and the August 31, 2010, claim that meet the criteria as an informal claim for entitlement to service connection for an acquired psychiatric disorder.

The date of the claim to reopen is the same as the currently assigned effective date: August 31, 2010.  Therefore, the Veteran does not meet (and cannot meet) the criteria for establishing an effective date prior to August 31, 2010, for the grant of service connection for bipolar disorder.  38 C.F.R. § 3.400(q)(2), (r) (2017) (effective date of a reopened claim is the date of claim or date entitlement arose, whichever is later).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date is denied.
II.  Clear and Unmistakable Error in the December 2003 Rating Decision

The Veteran claims that the RO committed CUE in its December 2003 rating decision denying entitlement to service connection for posttraumatic stress disorder (PTSD).  His claim of CUE is based on the theory that his November 2002 claim should have been broadly construed as a claim of entitlement to service connection for an acquired psychiatric disorder and, therefore, the RO should have adjudicated and granted a claim of entitlement to service connection for bipolar disorder in December 2003.

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). The Court has established a three-prong test to determine whether there is CUE in an RO decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403; Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Damrel, 6 Vet.App. at 246.

Notably, the Veteran filed a claim seeking service connection for "PTSD" and did not discuss his general psychiatric symptoms.  Moreover, when the RO requested additional details, the Veteran failed to respond.  See April 2003 VA Duty to Assist Letter (requesting evidence of in-service events, identification of supporting medical evidence, etc.); December 2003 Rating Decision (discussing letter and lack of supporting evidence).  However, the Board will assume, without conceding, that the RO did not correctly apply the law in existence at the time when it failed to construe and adjudicate the claim of entitlement to service connection for "PTSD" (without elaboration regarding symptoms) as also encompassing a claim of entitlement to service connection for bipolar disorder.  Compare Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, VA must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim") with Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) ("Where the veteran brings a claim for benefits based upon a medical diagnosis of a particular disease or injury, the VA must consider whether that precise, medically defined disease or injury is service connected."); see also Velez v. Shinseki, 23 Vet.App. 199, 203 (2009) (holding that, in the context of reopening, a claim for a nervous condition was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder).

The Veteran's claim of CUE fails because, even assuming error, the record at the time was not so clear that the appropriate outcome was "undebatable."  All of the elements of a service connection claim were not established to the necessary evidentiary burden (for CUE claims).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When the RO decided the Veteran's claim in December 2003, the evidence of record included evidence of in-service psychiatric treatment and of a current acquired psychiatric disorder diagnosed as a mood disorder.  See, e.g., Service Treatment Records (documenting in-service psychiatric treatment); May 2002 VA Primary Care Nursing Note (noting history of bipolar disorder and depression); May 2002 VA Mental Health Consult (diagnosing various substance abuse disorders and "Substance Induced Mood D/O", i.e. mood disorder); March 2003 VA Psychiatry Consult ("Axis I: Depression NOS. Polysubstance dependence, heroin, oxycontin, cocaine, marijuana, currently in remission and alcohol dependence in remission" and discussing current stresses, in-service treatment, and post-service substance abuse without providing an etiological opinion).

However, in December 2003, the record did not contain any etiological opinions linking the Veteran's current diagnoses (which did not include bipolar disorder) with any in-service event or injury, including the psychiatric treatment during active service.  Rather, as the medical records excerpted above demonstrate, there was at least as much evidence that his current acquired psychiatric disorder (other than substance abuse disorders) were related to his substance abuse rather than to any in-service event or injury.  See, e.g., May 2002 VA Mental Health Consult ("Substance Induced Mood D/O").  Without medical evidence of record at the time that there was a causal nexus between the current disability and his active service, the Board cannot say it was "undebatable" that had the RO would have granted the claim had it considered service connection for bipolar disorder (or another acquired psychiatric disability).  Instead, the only evidence directly addressing the etiological link was the medical opinion that linked the current disability to substance abuse.

Similarly, there is no evidence that the Veteran's various substance abuse disorders were related to any in-service event or injury.  No medical opinion provides a causal link and lay persons are not competent to make the connection on their own.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  The fact that the Veteran had a substance abuse (or stress/nervous) disorder during service is not sufficient to establish service connection, because those conditions are not considered chronic diseases for which a continuity of symptomatology is sufficient to establish the claim.  See 38 C.F.R. § 3.309(a) (including "psychoses" but no other mental disorders).

In short, the evidence at the time was susceptible to various interpretations, including that the Veteran's variously diagnosed conditions arose after service and were unrelated to any in-service event, including his psychiatric and/or substance abuse problems.  The December 2003 rating decision does not contain clear and unmistakable error in failing to consider and grant a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

This leaves the Veteran's implicit argument that the evidence available in December 2003 warranted a VA examination and nexus opinion.  Regardless of whether the Board agrees that the evidence would have warranted a VA examination and opinion (assuming the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD had been raised by the record), VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Therefore, the failure to obtain an opinion that might have linked the diagnosed acquired psychiatric disorders to the Veteran's service cannot form the basis of a successful CUE claim.

The Veteran's claim of CUE in the December 2003 rating decision is denied.

III.  Withdrawal of Lung Disability Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.
At his December 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that he desired to withdraw his appeal with respect to the issue of entitlement to service connection for a lung disability.  The Board finds that the Veteran's statements at the December 2017 Board hearing expressed a clear intent to withdraw his appeal of the specified issue.  The request to withdraw satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issue of entitlement to service connection for a lung disability.  Accordingly, the Board does not have jurisdiction to review the merits of that claim, and the appeal with respect to that issue is dismissed.

IV.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board need to discuss VA's compliance with the duties to notify and assist.

Notably, CUE claims are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., 
Livesay v. Principi, 15 Vet.App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provision of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet.App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Finally, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to an effective date earlier than August 31, 2010 for service connection for bipolar disorder is denied.

The motion alleging CUE in the December 2003 rating decision denying entitlement to service connection for PTSD is denied.

Entitlement to service connection for a lung disability is dismissed.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


